DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
The Applicant’s claim for benefit to U.S. Provisional Application No. 62/094,572, filed on December 19th, 2014; and to U.S. Provisional Application No. 62/115,343, filed on February 12th, 2015 is acknowledged.

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 11, and 13-16 under 35 U.S.C. § 103 over Blejde (U.S. 2014/0261905) in view of Yasuhara (U.S. Patent 6,364,968) have been fully considered and are persuasive. The previous rejection on record has been withdrawn. 
Applicant’s arguments regarding the rejection of Claims 11, 13, 14, and 17 under 35 U.S.C. § 103 over Blejde (U.S. 2014/0261905) in view of Seong Ju (KR-20130046967) have been fully considered and are persuasive. The previous rejection on record has been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance. The instant claims are drawn to a method of making hot rolled light-gauge martensitic steel comprising the composition shown below within Table I. A molten metal steel melt comprising the alloy of Table I is formed -2 into a steel sheet to less than 2.0 mm in thickness delivered downwardly from the nip, and cooling the sheet in a non-oxidizing atmosphere to below 1080°C and above the Ar3 temperature at a cooling rate greater than 15°C/s. The method includes hot rolling the steel sheet to between 15% and 50% reduction and rapidly cooling to form a steel sheet with a microstructure having at least 75% by volume martensite or martensite plus bainite, a yield strength of between 700 and 1300 MPa, a tensile strength of between 1000 and 1800 MPa and an elongation of between 1% and 10%. 
Table I – The composition of Claim 11
Ref.
CWt %
CrWt %
MnWt %
SiWt %
Cu
Wt %
Nb
Wt %
Mo
Wt %
Al
Wt %
FeWt %
Claim 11
0.2-0.35
< 1.0
0.7-2.0
0.1-0.5
0.1-1.0
< 0.05
< 0.5
< 0.01
Bal.


The closest prior art includes the following:
Blejde (U.S. 2014/0261905, previously cited)
Blejde teaches a method of making hot rolled2 (Paragraph [0007]). Blejde teaches rolling the molten melt, delivering downwardly from the nip, and cooling the sheet in a non-oxidizing atmosphere (Paragraph [0007]). Blejde teaches hot rolling the steel sheet to between 10% and 40% reduction and rapidly cooling to form a steel


Table II – The composition of Claim 11 compared to the composition taught by Blejde in U.S. 2014/0261905 (converted to weight percent).
Ref.
CWt %
CrWt %
MnWt %
SiWt %
Cu
Wt %
Nb
Wt %
Mo
Wt %
Al
Wt %
FeWt %
Clm 11
0.2-0.35
< 1.0
0.7-2.0
0.1-0.5
0.1-1.0
< 0.05
< 0.5
< 0.01
Bal.
Blejde
0-1.35
0-17.98
0-3.26
0-3.16
0-3.77
0-16.52
0-17.06
0-1.2
Bal.


Yasuhara (U.S. Patent 6,364,968, previously cited)
Yasuhara teaches a high-strength, hot-rolled steel sheet having excellent stretch flangeability (i.e., fracture limit strain around edges) having the composition shown below in Table I. Yasuhara teaches cooling a steel sheet to below 1080°C and above 0°C at a cooling rate greater than 15°C/s (Column 5, Lines 7-16). 
However, Yasuhara does not teach or suggest an as cast steel sheet being less than or equal to 2 mm. Yasuhara does not teach counter rotating the casting rolls and solidifying at a heat flux greater than 10.0 MW/m2. Yasuhara does not teach hot rolling the steel sheet to between 10% and 40% reduction and rapidly cooling to form a steel

Table III – The composition of Claim 11 compared to the composition taught by Yasuhara in U.S. Patent 6,364,968.
Ref.
CWt %
CrWt %
MnWt %
SiWt %
Cu
Wt %
Nb
Wt %
Mo
Wt %
Al
Wt %
FeWt %
Clm 11
0.2-0.35
≤ 1.0
0.7-2.0
0.1-0.5
0.1-1.0
≤ 0.05
≤ 0.5
≤ 0.01
Bal.
Yasuhara
0.05-0.3
0.02-1.0
1.5-3.5
0.03-1.0
0.02-1.0
0.003-0.2
0.02-1.0
≤ 0.15
Bal.


Seong Ju (KR-20130046967, previously cited)
Seong Ju teaches a process and composition for producing a high strength steel plate having excellent abrasion resistance, excellent strength and solderability (Paragraph [0001]). Seong Ju teaches the steel comprising the components listed below in Table IV (Paragraphs [0008], and [0021]). Seong Ju teaches the steels microstructure having at least 80% martensite, the remainder being bainite or ferrite (Claim 7). Seong Ju teaches cooling the sheet to below 1080°C and above 0°C at a cooling rate greater than 15°C/s (Paragraph [0008]). 
However, Seong Ju does not teach or suggest an as cast steel sheet being less than or equal to 2 mm. Yasuhara does not teach counter rotating the casting rolls and solidifying at a heat flux greater than 10.0 MW/m2. Yasuhara does not teach hot rolling the steel sheet to between 10% and 40% reduction and rapidly cooling to form a steel

Table IV – The composition of Claim 11 compared to the composition taught by Seong Ju in KR-20130046967.
Ref.
CWt %
CrWt %
MnWt %
SiWt %
Cu
Wt %
Nb
Wt %
Mo
Wt %
Al
Wt %
FeWt %
Clm 11
0.2-0.35
≤ 1.0
0.7-2.0
0.1-0.5
0.1-1.0
≤ 0.05
≤ 0.5
≤ 0.01
Bal.
Seong
0.05-0.25
0.01
1.0-2.0
0.001-0.5
0.1-0.5
0.01-0.05
0.01-0.15
0.001-0.1
Bal.
Overlap
0.2-0.25
0.01-1.0
1.0-2.0
0.1-0.5
0.1-0.5
0.01-0.05
0.01-0.15
0.001-0.01
Bal.


All of the aforementioned references are related to the application and the instant claims in that they all broadly describe various aspects of the instant invention. However, none of the aforementioned references teach all of the limitations of claim 11, nor provide any motivation or rationale as to why one of ordinary skill would modify or combine the references and arrive at the instant invention. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claims 11-19 are allowable. Claims 1-10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, and II, as set forth in the Office action mailed on 10/05/2018, is hereby withdrawn and claims 1-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735